Citation Nr: 1710337	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1968 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a videoconference hearing on her VA Form 9 Substantive Appeal, and a hearing was scheduled in January 2013. Despite receiving adequate notice of that hearing by way of a November 2012 letter, she failed to attend the scheduled hearing. As such, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2015).

In January 2013, the Board remanded the Veteran's claim for additional development. Her claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. Hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral sensorineural hearing loss is etiologically related to her active service, to include in service noise exposure. 

2. Complaints of tinnitus were not documented in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to her active service, to include in service noise exposure.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's January 2013 remand, the Agency of Original Jurisdiction (AOJ) provided a VA addendum opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in April 2013. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2013 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

In order to establish entitlement to service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in service disease or injury and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss and/or tinnitus, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Sensorineural hearing loss and tinnitus are recognized by VA as being included with these enumerated diseases. 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2014). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The Veteran seeks entitlement to service connection for bilateral hearing loss. The Veteran indicated in her claim that she has had hearing loss since the 1970s.

Prior to her entry into service, the Veteran's hearing was examined in May 1968. Her audiogram yielded the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
5
5
5
-
10
-
Right
0
10
5
-
20
-

Service treatment records do not reveal any complaint, diagnosis or treatment for hearing loss. There is one treatment report for an earache in March 1969.

According to the Veteran's military personnel records and statements, her primary occupation was a supply service specialist. The Veteran stated that as part of her duties, she spent time on the flight line taking pictures and was subjected to jet engine noise without utilizing hearing protection.

Upon her discharge from service in September 1970, the Veteran underwent another audiogram, and again did not report any hearing problems. The audiogram revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
5
5
5
5
10
10
Right
10
5
5
5
5
10

The Board observes that the Veteran has received some VA treatment for her hearing loss. The first VA treatment report is from August 2007. The Veteran complained of bilateral hearing loss and an "ocean" sound in her right ear. Test results revealed mild sloping to moderate sensorineural hearing loss in her right ear. She had normal hearing through 500 Hz in her left ear, with mild sloping to moderately-severe sensorineural hearing loss.

The Veteran was first afforded a VA examination in May 2008. At that time, the Veteran's puretone thresholds in decibels were as follows: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
15
25
35
40
Right
15
20
25
40
45
Additionally, Maryland CNC Speech Discrimination testing yielded scores of 94 percent, bilaterally.

The examiner reported that she had reviewed the Veteran's claims file, including her entrance and separation audiograms, which were noted as normal, bilaterally. The examiner noted that the Veteran complained of hearing loss, along with roaring and ringing sounds in both ears. The Veteran complained that her hearing problems made it difficult to engage in conversation and she had trouble sleeping due to her tinnitus. She stated that her in service noise exposure included firing weapons and being around aircraft engines along the flight line. She claimed that her hearing problems onset in service. The examiner noted that "tinnitus is a subjective complaint with no objective means of documenting its presence or absence." The Veteran stated that she worked for the postal service after discharge, and that her only post-service noise exposure was to power lawn mowers. The examiner determined that the Veteran had normal hearing from 250 Hz - 2000 Hz, with mild to moderate sensorineural hearing loss from 3000 Hz - 8000 Hz, bilaterally. The examiner concluded: "This Veteran was discharged from the Air Force with normal hearing bilaterally. There is no confirmation of tinnitus during her military service. It is my opinion that military noise exposure is not responsible for this Veteran's hearing loss and tinnitus."

Pursuant to the Board's January 2013 remand, an addendum opinion from the Veteran's previous examiner was obtained in April 2013. The examiner again noted that she had thoroughly reviewed the Veteran's claims file. The examiner stated that the Veteran's entry and separation audiograms revealed normal hearing, and that the Veteran reported noise exposure to jet engines and aircraft. The examiner reported that the Veteran later filed a claim for appendicitis and a leg disability in May 1971 and then enrolled in college in 1973. The examiner remarked that there were no reports of hearing loss or tinnitus during this time, and that the first complaints of hearing loss and tinnitus were in August 2007. 

As to the Veteran's bilateral hearing loss, the examiner concluded that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. The examiner explained: 

[The Veteran] had normal hearing at entrance to and exit from the military with no significant threshold shift during this time. IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss. "Noise and Military Service-Implications for Hearing Loss and Tinnitus" Institute of Medicine, National Academy of Sciences, 2006. Based on the facts above, I conclude military noise exposure did not cause hearing loss for this Veteran. Conditions unreported or unrecognized by this Veteran caused the loss first measured here in 2007.

As to the Veteran's tinnitus, the examiner also concluded that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. The examiner explained:

[The Veteran's] hearing was normal during active duty, suggesting no cochlear damage during this time. She did not report tinnitus during military duty. The first report occurred in 2007. There is no scientific evidence supporting delayed onset of tinnitus from noise exposure. Based on the facts above, I conclude military noise exposure less likely as not caused tinnitus for this veteran. In all likelihood, the unrecognized or unreported cause of the hearing loss measured in 2007 is also the cause of the tinnitus.

Analysis

The Board acknowledges that the Veteran currently suffers from hearing loss, as defined by 38 C.F.R. § 3.385. The May 2008 VA examination audiogram showed auditory thresholds of 40 decibels or greater bilaterally at 4000 Hz and the VA examiner diagnosed her with bilateral hearing loss. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that she currently has ringing in her ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability.

The Board also agrees that the Veteran was likely exposed to some loud noise while in service, particularly around aircraft on the flight line. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(d). Accordingly, in service exposure to noise is conceded. 

A preponderance of the evidence shows, however, that the Veteran's hearing loss and tinnitus are not related to service. The Board finds the April 2013 VA examiner's reasoning highly probative as she indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in service noise exposure. 

Although the Veteran asserts that her hearing loss and tinnitus were caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss or tinnitus is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing and ringing in her ears, her lay assertions offer little support for the claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran was discharged from service in September 1970 and her hearing thresholds were normal at that time. Importantly, there are no medical records indicating any hearing problems until 2007. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the fact that the Veteran did not submit a claim for service connection for hearing loss and tinnitus until April 2007, nearly 37 years after separation from service, may be considered as a factor in resolving the claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999). 

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing problems or tinnitus until 2007, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. Therefore, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


